 


115 SRES 623 ATS: To constitute the majority party's membership on certain committees for the One Hundred Fifteenth Congress, or until their successors are chosen.
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
115th CONGRESS 
2d Session 
S. RES. 623 
IN THE SENATE OF THE UNITED STATES 
 
September 6, 2018 
Mr. McConnell submitted the following resolution; which was considered and agreed to 
 
RESOLUTION 
To constitute the majority party's membership on certain committees for the One Hundred Fifteenth Congress, or until their successors are chosen. 
 
 
That the following shall constitute the majority party's membership on the following committees for the One Hundred Fifteenth Congress, or until their successors are chosen: Committee on Armed Services:Mr. Inhofe (Chairman), Mr. Wicker, Mrs. Fischer, Mr. Cotton, Mr. Rounds, Mrs. Ernst, Mr. Tillis, Mr. Sullivan, Mr. Perdue, Mr. Cruz, Mr. Graham, Mr. Sasse, Mr. Scott, Mr. Kyl. 

 Committee on Homeland Security and Governmental Affairs:Mr. Johnson (Chairman), Mr. Portman, Mr. Paul, Mr. Lankford, Mr. Enzi, Mr. Hoeven, Mr. Daines, Mr. Kyl.   Committee on Indian Affairs:Mr. Hoeven (Chairman), Mr. Barrasso, Mrs. Murkowski, Mr. Lankford, Mr. Daines, Mr. Crapo, Mr. Moran, Mr. Kyl. 


 
